DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Applicant recites “S1-S9, S11-S13 and S51-S53” in claims 1-6, these terms are inappropriate to be in the body of the claims because S10 and S14-S50 are not apparent in the body of the claims. 
 Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
S10 and S14-S50 are not apparent in the disclosure. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-12, applicant uses the language “forward shift time reversal and the backward shift time reversal” and “a replica correlation”, however these terms are not a commonly used term of the art. It is unclear to what applicant is referring to when using these terms “forward shift time reversal and the backward shift time reversal” and “a replica correlation”, thus the claims is left unclear and indefinite to the metes and bounds of the invention. Furthermore applicant specification is silent to properly describe the terms “forward shift time reversal and the backward shift time reversal” and “a replica correlation” in a clear and definite way for a person of ordinary skill in the art to understand the invention. Furthermore claim 5 is indefinite because one can see the first vector has three components and the second vector has two components, therefore the equation in claim 5 as claimed and interpreted by the examiner would not work.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-12, applicant uses the language “forward shift time reversal and the backward shift time reversal” and “a replica correlation”, however these terms are not a commonly used term of the art. It is unclear to what applicant is referring to when using these terms “forward shift time reversal and the backward shift time reversal” and “a replica correlation”, thus the claims is left unclear and indefinite to the metes and bounds of the invention. Furthermore applicant specification is silent to properly describe the terms “forward shift time reversal and the backward shift time reversal” and “a replica correlation” in a clear and definite way for a person of ordinary skill in the art to understand the invention. Furthermore claim 5 is indefinite because one can see the first vector has three components and the second vector has two vectors, therefore the equation in claim 5 as claimed and interpreted by the examiner would not work. 

Regarding claims 5-6, the scope of the claims can not be determined in light of the 112 rejections as detailed above, henceforth the claim has not been examined over prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility launder 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a method for underwater acoustic communication.
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites a method that comprises the limitations of: 
 capturing a synchronization signal using a replica correlation operation; 
performing time reversal forward shift processing and time reversal backward shift processing, respectively, on the synchronization signal to obtain a forward shift time reversal coefficient and a backward shift time reversal coefficient; 
performing a convolution operation of the forward shift time reversal coefficient and the backward shift time reversal coefficient, respectively, with a subsequently captured information sequence to obtain a forward shift time reversal output and a backward shift time reversal output; 
processing the forward shift time reversal output and the backward shift time reversal output, respectively, with a forward shift equalizer and a backward shift equalizer to obtain two sets of equalizer outputs;
selecting one of the two sets of equalizer outputs with a smaller error for data decoding to obtain a desired signal.
The claimed process simply describes series of steps for underwater acoustic communication, based on a capturing, processing and selecting signals. These limitations set forth a judicial exception, because this is simply the organization and comparison of data which can be performed with pen and paper and is an idea of itself. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations activities that falls within the enumerated group of “mathematical concepts/ mathematical calculations” in the 2019 PEG. 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites no additional limitation. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea and have no additional elements present in the claims. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claim 1.  Furthermore, the dependent claims 2-6 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea.
Accordingly, claims 1-6 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sheng (CN 108737303 A, all citations are provided from machine translation attached).

Regarding claim 1, Sheng teaches S1: capturing a synchronization signal using a replica correlation operation. (Page.3, Paragraphs 7-9)

Sheng also teaches S2: performing time reversal forward shift processing and time reversal backward shift processing, respectively, on the synchronization signal to obtain a forward shift time reversal coefficient and a backward shift time reversal coefficient. (Page.5, Paragraphs 3-5)

Sheng also teaches S3: performing a convolution operation of the forward shift time reversal coefficient and the backward shift time reversal coefficient, respectively, with a subsequently captured information sequence to obtain a forward shift time reversal output and a backward shift time reversal output. (Page.3, Paragraph 3, Claim 1)

Sheng also teaches S4: processing the forward shift time reversal output and the backward shift time reversal output, respectively, with a forward shift equalizer and a backward shift equalizer to obtain two sets of equalizer outputs. (Page.3, Paragraph 13-15, Page.5, Paragraphs 3-5)

Sheng also teaches S5: selecting one of the two sets of equalizer outputs with a smaller error for data decoding. (Abstract, Page.6)  The language “to obtain a desired signal” is considered intended use/desired outcome and therefore has no patentable weight. 

Regarding claim 2, Sheng teaches S11: capturing a calibration signal that arrives after the synchronization signal using the replica correlation. (Claim 1, Page.3, Paragraphs 10-12)

Sheng also teaches S12: obtaining an actual delay between the synchronization signal and the calibration signal, and obtaining an initial Doppler estimated value by comparing the actual delay with an original delay. (Page.3, Paragraph 8, Page.12, Paragraph 5, Claim 1)

Sheng also teaches S13: performing carrier compensation on a received signal in a de-carrier processing according to the initial Doppler estimated value. (Page.12, Paragraph 5, Page.2, Paragraph 2)

Regarding claim 3, Sheng teaches S6: calculating gradient values corresponding to forward and backward shifts 4852-4684-3574, v.225according to errors outputted by the two sets of equalizer outputs. (Page.2, Paragraph 4, Page.5)
Sheng also teaches S7: adaptively updating the forward shift time reversal coefficient and the backward shift time reversal coefficient using a gradient descent iterative principle. (Page.10)

Regarding claim 4, Sheng teaches S8: capturing a training sequence that arrives before the information sequence, performing a convolution calculation of the forward shift time reversal coefficient and the backward shift time reversal coefficient with the training sequence, and sending a result of the convolution calculation for the forward shift time reversal coefficient and a result of the convolution calculation for the backward shift time reversal coefficient, respectively, to the forward shift equalizer and the backward shift equalizer, wherein the forward shift equalizer and the backward shift equalizer respectively run an adaptive algorithm, with the training sequence as a target sequence. (Page.2, Paragraph 8 – Page.3, Paragraph 1, Page.7, Paragraph 16 – Page.8, Paragraph 1, Claim 1) The language “to perform equalizer coefficient iteration” is considered intended use/desired outcome and therefore has no patentable weight.  

Sheng also teaches S9: running the adaptive algorithm in an information sequence phase, with decided symbols as the training sequence, to perform the equalizer coefficient iteration. (Page.9, Paragraphs 1-2, Page.7, Paragraph 16 – Page.8, Paragraph 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Wulich (US 6272072 B1).

Regarding claim 7, Sheng teaches a set of time reversal-equalizers (Page.9, Paragraph 2, Claim 1); an adaptive gradient iterator (Page.10, Paragraph 4); and a data decoder (Page.12, Paragraph 3).

Sheng also teaches wherein the set of time reversal-equalizers comprises a forward shift time reverser, a forward shift equalizer, a backward shift time reverser, and a backward shift equalizer, input terminals of the forward shift time reverser and the backward shift time reverser are respectively connected to an output terminal, output terminals of the forward shift time reverser and the backward shift time reverser are respectively connected to input terminals of the forward shift equalizer and the backward shift equalizer, and output terminals of the forward shift equalizer and the backward shift equalizer are respectively connected to the input terminals of the adaptive gradient iterator. (Page.9, Paragraph 2, Fig.4, Claim 1)

Sheng also teaches wherein an output terminal of the adaptive gradient iterator is connected to input terminals of the forward shift time reverser and the backward shift time reverser. (Page.9, Paragraph 2, Page.6, Fig.4)

Sheng also teaches wherein the data decoder is configured to perform data decoding on outputs of the forward shift equalizer and the backward shift equalizer. (Page.12, Paragraph 3)

Sheng does not explicitly teach an analog-to-digital converter.

Wulich teaches an analog-to-digital converter (216). (Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sheng to incorporate an analog-to-digital converter in order to convert the signals to a desired output. 

Regarding claim 8, Sheng teaches a synchronizer connected to a output terminal, wherein the synchronizer is configured to capture a synchronization signal for frame synchronization to establish synchronization. (Page.10, Page.8, Paragraph 9, Claim 1)

Sheng does not explicitly teach an analog-to-digital converter.

Wulich teaches an analog-to-digital converter (216). (Fig.3)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sheng to incorporate an analog-to-digital converter in order to convert the signals to a desired output. 

Regarding claim 9, Sheng does not explicitly teach a data preprocessor connected to an input terminal of the analog-to-digital converter, wherein the data preprocessor comprises a receiving transducer, a preamplifier and a filter connected to each other. 

Wulich teaches a data preprocessor (200) connected to an input terminal of the analog-to-digital converter (216), wherein the data preprocessor (200) comprises a receiving transducer (60), a preamplifier (202) and a filter (208, 210) connected to each other. (Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sheng to incorporate a data preprocessor connected to an input terminal of the analog-to-digital converter, wherein the data preprocessor comprises a receiving transducer, a preamplifier and a filter connected to each other in order to receive a signal from another diver or from a fixed location and to identify the direction and the distance to the source of the received signal.

Regarding claim 10, Sheng does not explicitly teach a transmitting device comprising a power amplifier and a transmitting transducer, wherein a transmission interface of the data decoder is connected to the power amplifier, and wherein the power amplifier is connected to the transmitting transducer.

Wulich teaches a transmitting device (100) comprising a power amplifier (124) and a transmitting transducer (60), wherein a transmission interface of the data decoder (218) is connected to the power amplifier, and wherein the power amplifier is connected to the transmitting transducer. (Col.6, lines 49-65, Figs.2-3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sheng to incorporate a transmitting device comprising a power amplifier and a transmitting transducer, wherein a transmission interface of the data decoder is connected to the power amplifier, and wherein the power amplifier is connected to the transmitting transducer in order to receive a signal from another diver or from a fixed location and to identify the direction and the distance to the source of the received signal. 

Regarding claim 11, Sheng does not explicitly teach a synchronizer connected to the output terminal of the analog-to-digital converter, and the synchronizer is configured to capture a synchronization signal for frame synchronization to establish synchronization.

Wulich teaches a synchronizer (226) connected to the output terminal of the analog-to-digital converter (216), and the synchronizer is configured to capture a synchronization signal for frame synchronization to establish synchronization. (Col.9, lines 47-51, Col.11, lines 58-60, Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sheng to incorporate a synchronizer connected to the output terminal of the analog-to-digital converter, and the synchronizer is configured to capture a synchronization signal for frame synchronization to establish synchronization in order to produce a total encoded message bit-stream.

Regarding claim 12, Sheng does not explicitly teach a data preprocessor connected to an input terminal of the analog-to-digital converter, and the data preprocessor comprises a receiving transducer, a preamplifier and a filter connected to each other.

Wulich teaches a data preprocessor (200) connected to an input terminal of the analog-to-digital converter (216), and the data preprocessor (200) comprises a receiving transducer (60), a preamplifier (202) and a filter (208, 210) connected to each other. (Fig.3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sheng to incorporate a data preprocessor connected to an input terminal of the analog-to-digital converter, and the data preprocessor comprises a receiving transducer, a preamplifier and a filter connected to each other in order to receive a signal from another diver or from a fixed location and to identify the direction and the distance to the source of the received signal.

The prior art applied is the closest relevant prior art with examiners best understanding, however the claims suffer from the 112 interpretation issues as cited above. 




Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645